DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/15/2022 has been entered. Claims 11-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 lines 13-14 recite the limitation “an imaginary longitudinal center line”. The claim recites many elements which can have an imaginary longitudinal center line, i.e., a manipulator arm, a flexible cable package, an end effector, a stiffening device, a holding device and a stiffening element. It is unclear which elements the “imaginary longitudinal center line” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burlot (WO 2004076133 A1).
Regarding claim 11, Burlot discloses a feeding device for a manipulator arm (see Fig. 1), comprising: a joint (see Fig. 1, joints of 4) of an industrial robot (4) having a flexible cable package (see Fig. 2, 8B) via which a process medium (see attached machine translation, electrical or signal cables) is feedable at least substantially along an end effector of the manipulator arm (see Fig. 1) and having a flexibly slack guide cover element (12 of 8B) enclosing the flexible cable package (see Fig. 2); a stiffening device (2) having a holding device (formation of tubes 12 of 8A, see attached machine translation wherein 8A can also be guided in tubes 12) which is disposed in a fixed position on the flexibly slack guide cover element (see Fig. 2); and a stiffening element (8A) held by the holding device, which, in an activated state of the stiffening device, is acted upon by stiffening energy (see attached machine translation, compressed air), whereby the flexibly slack guide cover element and the flexible cable package are stiffened by the stiffening element (see Fig. 2 and attached machine translation, wherein providing compressed air through hoses 8A would provide stiffness to 12 of 8B and 8B) and wherein in the activated state a respective direction of an actual longitudinal center fibre of the stiffening element and an imaginary longitudinal center line correspond more closely than in a deactivation state. First, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e218409.html"MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. In this instance, providing compressed air into a hose that does not have compressed air would inherently provide stiffness which was not present. Also, providing compressed air into a hose without compressed air would change any curved orientation of hose to a straighter orientation. Second, the prior art structure appears to be fully capable of performing the functions/properties as claimed. See MPEP 2112.01 and 2114 regarding Office policy to presume that prior art structure that suggests all claimed structure is fully capable of meeting claimed functions/properties thereby establishing a prima fascia case of either anticipation or obviousness and fairly shifting burden to Applicant to obtain and test the prior art to prove otherwise.  
Regarding claim 12, Burlot discloses the stiffening element (8A) is a flexibly slack hose element (see attached machine translation, disclosed as a hose), a hose wall of which (outer surface of 8A) delimits a duct element (see Fig. 2, hollow portion of 8A ) through which a fluid (see attached machine translation, compressed air) is flowable and which is completely filled with the fluid in the activated state and wherein the stiffening element is acted upon by the stiffening energy by a stiffening pressure applied to the fluid in the duct element (see Fig. 2 and attached machine translation, wherein compressed air is pushed into and acts on 8A).
Regarding claim 13, Burlot discloses the holding device (formation of tubes 12 of 8A, see attached machine translation wherein 8A can also be guided in tubes 12) has a stiffening element receptacle (12 of 8A) disposed in parallel to the flexibly slack guide cover element (12 of 8B) via which the stiffening element (8A) is held by the holding device (see Fig. 2, wherein 8A is held by the formation of tubes 12 of 8A).
Regarding claim 16, Burlot discloses the stiffening device (2) has a flexibly slack protective cover element (14) which is formed separately from the flexibly slack guide cover element (12 of 8B) and which, in a protective position, jointly encloses the flexible cable package (8B), the holding device (formation of tubes 12 of 8A), the flexibly slack guide cover element (12 of 8B), and the stiffening element (8A).
Regarding claim 17, Burlot discloses a first end of the stiffening device (2) is formed by a first connecting unit (6B) via which the stiffening device is attachable to the manipulator arm remote from the end effector (see Fig. 1).
Regarding claim 18, Burlot discloses a second end of the stiffening device (2) is formed by a second connecting unit (6A) via which the stiffening device is attachable to the manipulator arm near the end effector (see Fig. 1, note: Fig. 1 shows 6 and not 6A, however, the attached machine translation discloses connection region 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlot (WO 2004076133 A1).
Regarding claim 14, Burlot fails to disclose the holding device and the flexibly slack guide cover element are formed together in one piece. However, it has been held that the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Paragraph [0075] of the instant application states that guide cover element (19) and the stiffening receptacles (17) are formed in one piece so as to be held together immovably relative to each other. The attached machine translation states that the individual lines are fixedly stranded together, so that an axial displacement of the individual lines is not possible. Additionally, the attached machine translation states that individual lines 8A, 8B are fixedly stranded together. As such, the forming of one piece construction of the instant application or the fixedly stranded together construction of Burlot, both achieve the function of the two elements being immovable relative to each other. 
 
Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlot (WO 2004076133 A1) in view of Ege (US 4427033 A).
Regarding claim 15, Burlot fails to disclose the holding device and the flexibly slack guide cover element are each at least partially made of a textile structure. However, Ege teaches a cover at least partially made of a textile structure (2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the holding device and the flexibly slack guide cover element of Burlot with a textile structure, as taught by Ege, to provide a protective cover which is more flexible than common covers such as rubber or plastic. Additionally, it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 19, Burlot fails to disclose the stiffening device has a sensor device having a sensor element via which a sensor signal characterizing a state of the stiffening device is made available to an evaluation unit. However, Ege teaches the stiffening device (see Fig. 1, 5, 6) has a sensor device (see Fig. 3, 4) having a sensor element (not shown) via which a sensor signal characterizing a state of the stiffening device is made available to an evaluation unit (21, note: the sensors disclosed by Ege determine the bending strain on the cable or pipe. This bending strain on the cable or pipe is an indication of the stiffening device not being active. As such, the control box 21 automatically actuates valve 22 to provide fluid/gas to stiffening rods 5, 6. In other words, an activated/deactivated state can be determined by the sensors of Ege). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Burlot with sensors, as taught by Ege, to automatically determine a state in which a fluid/gas should be provided to stiffening elements.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the hydraulic or pneumatic lines 8A of Burlot does not have Applicant’s more-particularly claimed functional characteristic of stiffening, the Examiner respectfully disagrees. 
First, as noted in the rejection of claim 11 above, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e218409.html"MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. In the above rejection, an explanation of how and why Burlot inherently possesses the functionally defined limitations, more specifically by “providing compressed air into a hose that does not have compressed air would inherently provide stiffness which was not present. Also, providing compressed air into a hose without compressed air would change any curved orientation of hose to a straighter orientation.” In the remarks filed 06/15/2022, page 6, Applicant asserts that “Applicant respectfully submits that the hydraulic or pneumatic line 81 of Burlot does not have Applicant’s more-particularly claimed functional characteristic of stiffening, even if providing compressed air through 8A would provide stiffness to 12 as argued by the Examiner.” Applicant has provided only a conclusory statement regarding Burlot without providing any evidence. As such, Applicant has failed to establish that Burlot does not posses the characteristics relied upon. 
Second, paragraph [0028] of the instant application reads “Preferably, the fluid is formed as air, while the stiffening energy is formed as an energy with which the air can be pressurized. In other words, an increase in pressure in the air arranged in the duct element produces an increase in the stiffening energy, such that in the case of an increase in air pressure in the hose element, a stiffening and/or further stiffening of the stiffening element and consequently of the cable package occurs.” Additionally, paragraph [0030] reads “If air, in particular compressed air, is used in the stiffening element, this and consequently the stiffening device is pneumatically controllable and/or adjustable. In particular, due to the pneumatic controllability, the stiffening energy can be provided continuously to the stiffening element, such that a plurality of respectively different stiffening states, for example between particularly stiff and particularly slack. can be formed.” In the English translation of Burlot provided with the Non-Final Rejection of 03/15/2022, Burlot discloses that compressed air can be provided to the tubes 8A. Applicant’s own invention provides stiffness with compressed air, as such, the device of Burlot also can provide stiffness with compressed air.
In view of the arguments presented above, it is clear that the apparatus of Burlot explicitly or inherently discloses each and every limitation of claim 11.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658